                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CORRINE MACK,

                Plaintiff,

        v.                                               Case No. 18-cv-1120-JPG-RJD

 MENASHA PACKAGING,

                Defendant.                                      consolidated with

 CORRINE MACK,

                Plaintiff,

        v.                                               Case No. 18-cv-2091-JPG-RJD

 ELITE STAFFING,

                Defendant.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Elite Staffing’s motion in Mack v. Elite

Staffing, No. 18-cv-2091-JPG-RJD, to consolidate that case with Mack v. Menasha Packaging,

No. 18-cv-1120-JPG-RJD (No. 18-cv-2091-JPG-RJD, Doc. 23). Elite Staffing asks to

consolidate the cases pursuant to Federal Rule of Civil Procedure 42(a) because the cases involve

common questions of law and fact regarding plaintiff Corrine Mack’s employment by/at Elite

Staffing and/or Menasha Packaging and her subsequent termination from that job. No party has

responded to the motion.

       Rule 42(a) allows the Court discretion to consolidate cases that involve a common

question of law or fact. These two cases filed by Mack involve the same employment and the

same events leading to termination of that employment. Furthermore, they involve common

legal questions regarding the cause of that termination, including whether it was because of
unlawful discrimination or retaliation. Because the cases share many issues of fact and law, they

are appropriate for consolidation under Rule 42(a).

       The Court therefore:

      GRANTS the motion to consolidate (No. 18-cv-2091-JPG-RJD, Doc. 23);

      CONSOLIDATES Mack v. Menasha Packaging, No. 18-cv-1120-JPG-RJD, with Mack
       v. Elite Staffing, No. 18-cv-2091-JPG-RJD, for all further proceedings;

      ORDERS the parties to make all future filings in Mack v. Menasha Packaging, No. 18-
       cv-1120-JPG-RJD, the lead case, using the consolidated caption set forth above; nothing
       further shall be filed in Mack v. Elite Staffing, No. 18-cv-2091-JPG-RJD.

IT IS SO ORDERED.
DATED: December 14, 2018

                                             s/ J. Phil Gilbert
                                             J. PHIL GILBERT
                                             DISTRICT JUDGE




                                                2
